Citation Nr: 0101465	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1964 and June 1997 RO decisions which assigned a 0 
percent rating and a 10 percent rating, respectively, for 
service-connected leukoplakia of the lower lip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to May 1964.  
This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which determined that there was 
no CUE in the RO decisions of August 1964 and June 1997, 
which assigned a 0 percent rating and a 10 percent rating, 
respectively, for the veteran's service-connected leukoplakia 
of the lower lip.


FINDINGS OF FACT

By an unappealed August 1964 RO decision, the veteran was 
granted service connection for leukoplakia of the lower lip 
and assigned a noncompensable evaluation; by an unappealed 
June 1997 decision, the RO assigned a 10 percent rating for 
this condition; and the 1964 and 1997 RO decisions were not 
undebatably erroneous in assigning a noncompensable rating 
and a 10 percent rating, respectively, for the condition.


CONCLUSION OF LAW

There was no CUE in the August 1964 and June 1997 RO 
decisions which assigned a noncompensable evaluation and a 10 
percent rating, respectively, for service-connected 
leukoplakia of the lower lip, and the decisions are final. 38 
U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1941 to May 1964.  
Service medical records show that on a May 1941 enlistment 
physical examination the veteran's mouth was normal.  An 
April 1957 sick call treatment record indicates the veteran 
was treated for herpetic lesions of the lower lip.  In 
November 1961, he was referred to the dermatology clinic to 
evaluate a lesion on the vermilion border of the lower lip.  
It was noted that keratosis was evident and that the veteran 
had a history of facial burns during World War II.  A 
subsequent November 1961 notation indicates that the veteran 
had lips with leukoplakia changes and that a lip shave was 
indicated.  He was referred to Dr. O'Brien who in November 
1961 diagnosed him with leukoplakia of the lower lip.  On 
January 7, 1962, the veteran was admitted to the U.S. Naval 
Hospital in Chelsea, Massachusetts for a prophylactic lip 
shave.  An examination revealed leukoplakia of the vermilion 
border, which were presented only as superficial plaques, and 
there was no evidence of any clinical change suggesting early 
malignancy in any of the areas of thickening.  A routine lip 
shave was performed, removing the entire vermilion of the 
lower lip.  The recovery was uneventful, and the veteran was 
advised to keep the lower lip lubricated at all times in 
order to forestall a recurrence of the leukoplakia.  On 
January 16, 1962, he was discharged to duty.  On an August 
1962 physical examination, the veteran's mouth was normal, 
and no scars pertaining to the lips were noted.  

In April 1964, prior to his military discharge, the veteran 
submitted a claim for service connection for his lower lip.  

On a May 1964 separation physical examination, the veteran's 
mouth was normal, and no scars pertaining to the lips were 
noted.  It was noted that the veteran had a leukoplakia area 
of the lower lip shaved two years previously and that it was 
well healed.  No defects were noted.  

In an August 1964 decision, the RO granted service connection 
and a 0 percent rating for leukoplakia of the lower lip 
(under Diagnostic Code 7899).  By letter in August 1964, the 
RO notified the veteran of the decision; he did not appeal 
the decision.  

A June 1976 VA outpatient record indicates the veteran had a 
history of leukoplakia of the lower lip and complained of 
dryness.  An examination revealed that there was no 
recurrence of the leukoplakia and that the mucous membrane of 
the cheek, palate, and rest of the mouth were normal.  The 
doctor recommended Vaseline for dryness as needed.  

In December 1976, the veteran submitted a claim for a 
compensable rating for leukoplakia of the lower lip.  He 
stated his condition had worsened with additional speech 
problems and discomfort.  

In a January 1977 decision, the RO denied a compensable 
rating for leukoplakia of the lower lip.  By letter in 
January 1977, the RO notified the veteran of the decision; he 
did not appeal the decision.  

In a February 1988 letter, Robert O'Brien, M.D., stated that 
he operated on the veteran 25 years earlier for leukoplakia 
of the lower lip.  The doctor noted that the operation 
involved a lip shave whereby the veteran's entire lower lip 
vermilion was removed and replaced with advancement of the 
mucous membrane from within the lip.  He stated that at 
present there was no evidence of recurrence of the 
leukoplakia or malignancy.  He stated the veteran had 
considerable tingling and paresthesias, drying, and a 
constant need to anoint the lower lip with a Vaseline 
compound.  

In May 1995, the veteran filed a claim for a compensable 
rating for leukoplakia of the lower lip.

On an April 1997 VA examination, the veteran reported that 
during service he was diagnosed with leukoplakia of the lower 
lip and underwent a shave excision.  He complained that ever 
since the procedure he has had constant paresthesias and had 
to apply topical ointments frequently every day.  On 
examination, there was a surgically repaired lower lip with 
no leukoplakia present.  The diagnoses were post surgical 
excision of leukoplakia of the entire lower lip with plastic 
repair and paresthesias of the lower lip related to the 
leukoplakia excision.  

In a May 1997 decision, the RO denied a compensable rating 
for leukoplakia of the lower lip.  

In a May 1997 statement, the veteran requested that the May 
1997 RO decision be reconsidered.  He contended that he had a 
deformed lower lip which had felt "weird" ever since 
leukoplakia was excised during service.  He stated that his 
lower lip should be rated 10 percent disabling, analogous to 
a disfigured tender scar.  He submitted two undated 
photographs of himself, which he said were taken before and 
after his lip surgery.  One is a black and white photo, 
showing him in a Naval uniform, and the other is a much more 
recent color photo. 

In a June 1997 decision, the RO assigned a 10 percent rating 
for leukoplakia of the lower lip (under Diagnostic Codes 
7899-7806), effective with the May 1995 claim for an 
increased rating.  By letter in July 1997, the RO notified 
the veteran of the decision; he did not appeal the decision.  

In March 1999, the veteran's representative submitted on 
behalf of the veteran a claim which alleged that there was 
CUE in the RO decisions of August 1964 and June 1997, which 
assigned a 0 percent rating and a 10 percent rating, 
respectively, for service-connected leukoplakia of the lower 
lip.  It was contended that the veteran's lower lip was 
removed, constituting a severe disfigurement, and that a 30 
percent rating should have been assigned.  

In a May 1999 decision, the RO determined that there was no 
CUE in the RO decisions of August 1964 and June 1997, which 
assigned a 0 percent rating and a 10 percent rating, 
respectively, for service-connected leukoplakia of the lower 
lip.

In his August 1999 substantive appeal, the veteran contended 
that the problems and discomfort caused by his lower lip 
warranted a rating in excess of 10 percent.  

At an October 1999 RO hearing before a hearing officer, the 
veteran testified that in service during World War II he 
sustained a "flash burn" of the face and that about 15 
years later he was diagnosed with leukoplakia, requiring the 
removal of the top of his lower lip; that he did not file an 
appeal of the August 1964 RO decision because he did not 
realize it would have any effect on his case and he believed 
the decision was final; that following the June 1997 RO 
decision he thought he had filed a notice of disagreement 
with the decision; and that he had problems with his lower 
lip such that it required constant lubrication, felt like 
"pins and needles," and was disfiguring.  The veteran's 
daughter testified that she was a registered nurse and that 
with tissue loss of the lower lip the veteran had problems 
holding fluid in his mouth.  She described a photograph of 
the veteran in a military uniform showing he had a full lower 
lip and a more current photograph of the veteran, thought to 
have been taken in the 1980s, showing his full lower lip was 
never rebuilt.  (These photos were previously submitted and 
considered by the RO in 1997.)  

In statements in May and June 2000, the veteran's 
representative generally argued there was CUE in the August 
1964 and June 1997 RO decisions which assigned a 
noncompensable rating and a 10 percent rating, respectively, 
for service-connected leukoplakia of the lower lip.  It was 
asserted that the RO decisions should have assigned a 30 
percent rating for the condition.

II.  Analysis

The veteran contends that August 1964 and June 1997 
decisions, in which the RO assigned a noncompensable rating 
and a 10 percent rating, respectively, for service-connected 
leukoplakia of the lower lip, were based on CUE.  The Board 
notes that the 1964 and 1997 RO decisions were not appealed 
by the veteran, and thus they are final, unless the decisions 
are shown to be based on CUE.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  Legal authority provides that where CUE is found 
in a prior rating decision, the prior decision will be 
reversed or revised, and for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a)

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet.App. 1 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. 
App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In the present case, the veteran has made no specific 
allegations that the correct facts as they were known at the 
time were not before the RO in August 1964 and June 1997.  
Instead, the veteran contends that, at the time of the rating 
decisions in question, the RO failed to correctly apply the 
criteria of the appropriate diagnostic code, and that he 
suffered symptomatology sufficient to warrant the assignment 
of a 30 percent rating under either Code 7800 or 7806 for his 
service-connected leukoplakia of the lower lip.  

When service connection and a 0 percent rating were 
established for leukoplakia of the lower lip in 1964, the 
disability was rated under Diagnostic Code 7899.  When an 
unlisted condition is encountered, rating must be by analogy, 
and the diagnostic code number reflects that part of the 
rating schedule most closely identifying the part/system of 
the body involved, or "78" as the first two digits in this 
case, and the fact that such condition is unlisted, or "99" 
as the last two digits in this case.  38 C.F.R. § 4.27.  

When a 10 percent rating was assigned for leukoplakia of the 
lower lip in 1997, the disability was rated under Codes 7899-
7806.  Because leukoplakia of the lower lip is an unlisted 
condition, the RO rated it by analogy to eczema under Code 
7806.  Governing regulation provides that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. § 
4.20.

The applicable rating criteria (i.e., Codes 7800 and 7806) 
for the skin in effect at the time of the 1964 and 1997 RO 
decisions are the same as that currently in effect.  

Under Code 7800, a 0 percent rating is assigned for slight 
disfiguring scars of the head, face or neck; a 10 percent 
rating is assigned for moderate disfiguring scars of the 
face, head or neck; a 30 percent rating is assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles; 
and a 50 percent rating is assigned for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A note 
following the code provides that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent; the most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1964 and 1997).  

Under Code 7806, a 0 percent rating is assigned for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area; a 10 percent rating is 
assigned for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area; and a 30 
percent rating is assigned for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1964 and 1997).  

At the time of the 1964 RO decision, medical records show 
that the veteran underwent a lower lip shave in service 1962 
in order to excise leukoplakia and that during such surgery 
the entire vermilion of the lower lip was removed.  Following 
an uneventful recovery the veteran was advised to thereafter 
keep his lower lip lubricated at all times.  At his 1964 
military discharge examination, it was noted his lower lip 
was well healed and that there were no defects of the mouth 
or scars on his lips.  Given this evidence, there is nothing 
to suggest that, at the time of the 1964 RO decision, all 
reasonable adjudicators would have viewed the veteran's lower 
lip condition as moderately disfiguring or characterized by 
exfoliation, exudation or itching, in order to warrant a 
compensable rating under an applicable diagnostic code.  

At the time of the 1997 RO decision, medical records show 
that the veteran had complained of dryness of his lower lip 
in 1976.  (The veteran, however, did not appeal a 1977 RO 
decision which denied a compensable rating for leukoplakia of 
the lower lip based on the 1976 complaint.)  In a 1988 
letter, Dr. O'Brien stated that the veteran's lower lip 
condition was manifested by considerable tingling and 
paresthesias, drying, and a constant need to lubricate the 
lip.  The doctor also noted that the lip shave, which he 
performed, involved removal of the veteran's entire lower lip 
vermilion but that the lip was replaced with advancement of 
the mucous membrane from within the lip.  There was no 
reference to any disfigurement as a result of the procedure.  
On an April 1997 VA examination, the veteran complained of 
constant paresthesias and of a need to frequently apply 
topical ointments to his lower lip every day, but the 
examination described a surgically repaired lower lip with no 
leukoplakia present.  There was no reference to any 
disfigurement of the lower lip.  The veteran then supplied 
the RO with two photographs of himself (which were reportedly 
taken before and after his lip surgery, showing loss of the 
full lower lip but no scarring), and in conjunction with 
recent medical findings, the RO assigned a 10 percent rating 
on the basis of the changes in the veteran's lip condition.  
Given this evidence, there is nothing to suggest that, at the 
time of the 1997 RO decision, all reasonable adjudicators 
would have viewed the veteran's lower lip condition as 
severely or markedly disfiguring or characterized by constant 
exudation or itching, in order to warrant a 30 percent rating 
under Diagnostic Codes 7800 or 7806.   

The veteran's mere dispute with how the RO weighed the 
evidence at the time of the 1964 and 1997 rating decisions 
does not meet the standard of CUE.  There is nothing in the 
evidence from the time of those rating decisions which would 
compel a conclusion, to which reasonable minds could not 
differ, that the veteran's leukoplakia of the lower lip was 
compensably disabling at the time of the 1964 RO decision or 
more than 10 percent disabling at the time of the 1997 RO 
decision, under the diagnostic codes cited by the RO or under 
any other analogous diagnostic code.  The file shows that the 
RO properly considered the evidence when making its 1964 and 
1997 decisions.  There was no undebatable error of law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the 1964 and 1997 RO decisions. 


ORDER

There was no CUE in the August 1964 and June 1997 RO 
decisions which assigned a 0 percent rating and a 10 percent 
rating, respectively, for service-connected leukoplakia of 
the lower lip, and the claims are denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

